Citation Nr: 0022600	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-18 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for an eye condition.

4.  What evaluation is warranted for the period from August 
2, 1993 for epididymitis with a right epididymal cyst.

5.  What evaluation is warranted for the period from August 
2, 1993 for hemorrhoids.

6.  Entitlement to service connection for sleep disturbance.

7.  Entitlement to service connection for a nervous 
condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from June 1984 to August 1993, 
including a period of active duty in support of Operation 
Desert Shield/Storm from August 1991 to November 1991 with 
service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, dated in June 1995 and March 1997, which were 
subsequently transferred to the RO in Washington, DC.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
fibromyalgia and chronic fatigue syndrome are not supported 
by cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.

2.  The veteran's claim of entitlement to service connection 
for an eye condition is supported by cognizable evidence 
demonstrating that the claim is plausible and capable of 
substantiation.

3.  The veteran's original ratings for epididymitis with a 
right epididymal cyst and hemorrhoids do not warrant the 
application of staged ratings.

4.  The service-connected epididymitis with a right 
epididymal cyst is primarily manifested by complaints of 
testicular pain with no significant urologic pathology. 

5.  The veteran has hemorrhoids which result in intermittent 
bleeding and discomfort; neither anemia nor fissures are 
shown.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
fibromyalgia and chronic fatigue syndrome are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.317 
(1999).

2.  The claim of entitlement to service connection for an eye 
condition is well grounded.  38 U.S.C.A. § 5107.

3.  A compensable original disability rating for epididymitis 
with a right epididymal cyst is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4115a, 4.115b, 
Diagnostic Codes 7523, 7525 (1999).

4.  The criteria for an original disability rating for 
hemorrhoids in excess of 10 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7336 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for fibromyalgia and chronic fatigue 
syndrome

With respect to the appellant's claims for entitlement to 
service connection for fibromyalgia and chronic fatigue 
syndrome, the legal question to be answered initially is 
whether he has presented evidence of well-grounded claims; 
that is, claims that are plausible.  If a claim is not well 
grounded, the appeal must fail and there is no duty to assist 
with any further development.  38 U.S.C.A. § 5107(a).  As 
will be explained below, the Board finds that these claims 
are not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Additionally, service connection may be established 
for chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 C.F.R. § 3.317(a)(1).

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317 (a)(2-5).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran's active duty service medical 
records show no indication of any diagnosis of fibromyalgia 
or chronic fatigue syndrome, to include records maintained 
during his Gulf service.  The June 1993 expiration of term of 
service (ETS) examination report indicates that he had 
myalgia in the mid-back.  

In May 1995, Leila Zackrison, M.D., diagnosed the veteran 
with an inflammatory arthropathy to be defined, severe 
fibromyalgia, and severe myofascial pain syndrome of the 
cervical neck.

The remaining post-service medical records, VA and private, 
are negative with respect to diagnoses of fibromyalgia or 
chronic fatigue syndrome.

The RO received two buddy statements in January 1997.  One 
buddy reported that the veteran complained of headaches from 
sometime in 1990 to August 1991.  When D.M. met the veteran 
again in the summer of 1992 he displayed signs of fatigue.  
The other buddy reported that he saw the veteran in December 
1991.  He observed that the veteran had a number of physical 
problems.

The Board initially turns to the veteran's entitlement to 
service connection for the claimed disorders on a direct 
basis and notes that the service medical records do not 
reveal a diagnosis of fibromyalgia or chronic fatigue 
syndrome.  Additionally, the veteran has not been diagnosed 
with chronic fatigue syndrome since service, thus there is no 
current disability.  As the veteran has submitted no medical 
evidence of a current diagnosis of chronic fatigue syndrome, 
the first prong of Caluza is not satisfied.  It follows that 
the second and third prongs also are not satisfied.  As such, 
service connection for chronic fatigue syndrome must be 
denied.

While the veteran has been diagnosed post-service with 
fibromyalgia, there is no competent medical evidence linking 
the claimed disorder to the veteran's active duty service.  
Although the veteran has submitted sufficient evidence to 
demonstrate that he currently suffers from fibromyalgia, he 
has not submitted competent evidence to establish that this 
disability is due to service.  As the veteran has submitted 
no medical evidence that his fibromyalgia is in any way due 
to service, the second prong of Caluza is not satisfied.  It 
follows that the third prong also is not satisfied.  As such, 
service connection for fibromyalgia must be denied.  In this 
regard, there is no medical opinion linking the "myalgia" 
diagnosed on the June 1993 ETS examination report and the 
"fibromyalgia" diagnosed by Dr. Zackrison in May 1995.  The 
third prong of Caluza requires competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Without it, the claim is not well grounded.

Without competent evidence of a current disability that is 
linked by competent evidence to service, the Board must find 
that these claims are not well grounded, and they must be 
denied.

With respect to the appellant's entitlement to benefits under 
the regulations governing disability due to an undiagnosed 
illness, the Board notes that Dr. Zackrison diagnosed the 
veteran with fibromyalgia in May 1995.  As this symptom has 
been associated with a known illness it is not due to an 
undiagnosed illness.  Thus, the provisions of 38 C.F.R. 
§ 3.317 do not apply.

Furthermore, Dr. Zackrison noted in her May 1995 examination 
report that she did not believe that fibromyalgia was the 
sole cause of the veteran's "discomfort".  Instead, she noted 
that exposure to an unknown agent while in Saudi Arabia will 
"need to be kept in mind".  The Board finds this statement is 
speculative, however, and thus insufficient to well ground 
either of these claims.  Dr. Zackrison did not specifically 
link a current undiagnosed illness causing either muscle pain 
or chronic fatigue (ambiguously referred to by the doctor as 
"discomfort") to his service in the Persian Gulf.  Comments 
of "possible" and "perhaps" pertaining to a nexus are 
speculative as described by the Court in Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (citing to Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992)).  The Board finds the doctor's 
phrase "need to be kept in mind" is likewise speculative and 
ambiguous.  Accordingly, Dr. Zackrison's statement is not 
sufficient to establish a well-grounded claim for either 
entitlement to service connection for muscle pain (diagnosed 
as fibromyalgia) or fatigue (claimed as chronic fatigue 
syndrome).  As such, the provisions of 38 C.F.R. § 3.317 are 
not for application.

With respect to the appellant's general claims of fatigue and 
muscle pain, the Board notes that 38 C.F.R. § 3.317 requires 
objective indications of a chronic disability which include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, or other, non-medical 
indicators that are capable of independent verification.  In 
this case, however, there is no competent medical evidence 
perceptible to an examining physician, and there is no other 
competent evidence providing independent verification that 
the appellant suffers from an undiagnosed illness manifested 
by chronic fatigue or muscle pain.  Without such competent 
evidence these claims must be denied as not well grounded.

The service-connection benefits sought on appeal are 
therefore denied.

In reaching this decision the Board considered the veteran's 
contentions that he developed the claimed disorders as a 
result of service.  The Board notes, however, that while he 
is certainly capable of asserting these contentions, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In other words, the veteran does 
not possess the medical knowledge required to competently 
relate any reported muscle pain or fatigue to his military 
service.  The same is true for the statements provided by the 
veteran's service buddies and friends.  Id.  Causative 
factors of a disease amount to a medical question; only a 
physician's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak at 611.  
Since the service medical records do not show the veteran had 
any of the claimed disorders, and as the appellant has 
submitted no medical opinion or other competent evidence to 
support his claim that these disorders are in any way related 
to his period of service, the Board finds that he has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are well grounded.  38 U.S.C.A. § 5107.

Although the Board has disposed of the foregoing claims on a 
ground different from that of the RO, that is, whether the 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  In assuming that the claims were 
well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.   Robinette v. Brown, 8 Vet. App. 69 
(1995).

Service connection for an eye condition

The Board finds that the veteran's claim for entitlement to 
service connection for an eye condition is well grounded on a 
direct basis and as due to undiagnosed illness.  38 C.F.R. 
§ 3.317.  His service medical records clearly show that he 
underwent surgery to remove repeated styes around his 
eyelids.  Thus, it is conceivable that the veteran may have 
residual scarring.  Furthermore, he complains that he has 
continued to experience puffy eyes and blurred vision as a 
result of these in-service styes.  Lay testimony may be 
competent evidence regarding continuity of symptomatology 
because it relates to an observable condition.  See 38 C.F.R. 
§ 3.303(b) (1994); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (lay testimony iterating knowledge and personal 
observations of a witness is competent to prove that claimant 
exhibited certain symptoms at a particular point in time 
following service).  Therefore, the Board finds that the 
veteran is competent to state that he has had blurred vision 
and puffy eyes since service. 

Thus, the Board finds the claim well grounded because there 
is evidence of an in-service eye disability that resulted in 
surgery; evidence of a current eye disability; and competent 
evidence of continuous symptoms since service supported by 
the veteran's lay statements.  See Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

Original evaluation for epididymitis with a right epididymal 
cyst and for hemorrhoids

As a preliminary matter, the Board finds that the veteran's 
claims for increased original ratings are plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Facts

Service medical records show that the veteran complained of a 
scrotal mass in May 1993.  Physical examination revealed a 1 
by 1 centimeter right epididymal cyst.  In July 1993, an 
examiner opined that the veteran had chronic epididymitis as 
evidenced by an enlarged right epididymis.  

Post-service records reveal that he underwent ultrasound in 
August 1993.  The results indicated that the tail end of the 
right epididymis appeared slightly enlarged.  In December 
1993, he was diagnosed again with chronic epididymitis.

According to a December 1994 VA examination report, the 
veteran complained of a lump on his right testicle and slow 
urine flow.  He also reported some bleeding with bowel 
movements.  Rectal examination revealed no hemorrhoids and no 
blood.  The examiner noted a small nodule in the right 
testicle.  The examiner diagnosed a history of an epididymal 
cyst with a nodule present on the right testicle, and a 
normal rectal examination with a history of rectal bleeding.  

In February 1995, Bayani Manalo, M.D., performed a flexible 
sigmoidoscopy on the veteran.  According to Dr. Manalo, the 
anorectal and digital examinations were normal.  The doctor 
described that the scope revealed congested and oozing 
internal hemorrhoids.  Otherwise, the mucosa of the colon up 
to the level reached was normal.  Dr. Manalo reported that he 
advised the veteran of the results and started him on 
suppositories.  He also instructed him on the care of his 
hemorrhoids.

In January 1997 a military buddy reported that the veteran 
complained of passing blood during normal bowel movements 
during the spring of 1992.  In April 1993, the buddy was 
shocked at the amount of blood in his stool.

In May 1995, the veteran's private physician, Ulrich Prinz, 
M.D., corresponded with the RO that he had been treating the 
veteran since January 1995 for a number of conditions, 
specifically to include testicular pain and rectal bleeding.  
Dr. Prinz indicated that he had referred the veteran to a 
urologist for an evaluation of his epididymal cyst.
  
In May 1995, the veteran's private urologist, Philip Borges, 
M.D., reported that he treated the veteran for his three year 
history of intermittent right testicular pain with no 
associated abdominal pain.  Dr. Borges referred to a March 
1995 scrotal sonogram that showed both testicles to be normal 
with no evidence of a testicular tumor.  He had a small cyst 
in the head of the right epididymis.  Physical examination 
revealed that both testicles appeared normal with no 
intratesticular masses.  The small cyst in the head of the 
right epididymis was easily palpable.  His prostate gland was 
small and benign, and the urinalysis was normal and 
uninfected.  Based on the examination, Dr. Borges was unclear 
as to the etiology of the testicular discomfort.  The doctor 
indicated that the best he could do was to reassure the 
veteran that he did not have any significant urologic 
pathology and no treatment was necessary for the small cyst 
of the epididymis.  He prescribed the veteran Doxycycline for 
a ten-day period in the hopes of symptomatic improvement.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The record shows that the veteran's original claim for 
service connection for epididymitis with a right epididymal 
cyst was initially granted by a rating decision in June 1995.  
The RO assigned an original noncompensable rating under 
38 C.F.R. § 4.115b, Diagnostic Code 7523, effective from 
August 2, 1993.  The veteran disagreed with this evaluation 
and he timely appealed the decision.

The record also shows that the veteran's original claim for 
service connection for hemorrhoids was initially granted by a 
rating decision in March 1997.  The RO assigned a disability 
rating of 10 percent under 38 C.F.R. § 4.114, Diagnostic Code 
7336, effective from August 2, 1993.  The veteran disagreed 
with this evaluation and he timely appealed the decision.

Thus, the veteran's claims for higher evaluations for 
epididymitis with a right epididymal cyst and hemorrhoids are 
original claims that were placed in appellate status by his 
disagreement with the initial rating awards.  Furthermore, as 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation. . . . "  The distinction 
between an original rating and a claim for an increased 
rating may be important, however, in terms of determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in identifying the 
underlying notice of disagreement and whether VA has issued a 
statement of the case or supplemental statement of the case.

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Epididymitis with a right epididymal cyst

The veteran's disability has been rated under Diagnostic Code 
7523 for atrophy of the testis.  Complete atrophy of one 
testicle is rated as non-compensably disabling. 38 C.F.R. § 
4.115b, Diagnostic Code 7523 (1999).  Complete atrophy of 
both testicles is rated as 20 percent disabling.  Id.

When one testicle has been removed, a non-compensable 
disability rating is assigned.  38 C.F.R. § 4.115b, 
Diagnostic Code 7524 (1999).  Removal of both testicles is 
rated 30 percent disabling.  Id.  The note following 
Diagnostic Code 7524 provides that in case of the removal of 
one testis as the result of a service incurred injury or 
disease, other than an undescended or congenitally 
undeveloped testis, with the absence or non-functioning of 
the other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service-connected testicular 
loss. Testis, undescended, or congenitally undeveloped is not 
a ratable disability.  Id.

Other pertinent provisions provide that under Diagnostic Code 
7525, epididymo-orchitis, chronic only, is rated as urinary 
tract infection.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  
Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, or postoperative residuals are rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(1999).  Urinary tract infection requiring long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management, is rated as 10 percent 
disabling.  When there is recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, a 30 percent evaluation is assigned.  38 C.F.R. § 
4.115a (1999).

The Board has reviewed the record in its entirety, and 
determines that the preponderance of the evidence is against 
the veteran's claim for a compensable rating for epididymitis 
with a right epididymal cyst for the following reasons.  
First, an increase is not warranted under Diagnostic Code 
7523 because even complete atrophy of one testicle, which 
clinically the veteran does not have, is rated as non-
compensably disabling.  Thus, a compensable rating is not 
warranted pursuant to Diagnostic Code 7523.

Nor is a higher rating warranted under Diagnostic Code 7524, 
by analogy, because that code is inapplicable to the 
veteran's case as he has not had removal of his testicle.  
Rather, the veteran's disability picture reflects that he has 
a long history of right epididymitis and complaints of groin 
pain.

Epidymo-orchitis is rated as urinary tract infection under 
Diagnostic Code 7525.  The relevant criteria for a 
compensable rating requires a showing of long-term drug 
therapy; and one to two hospitalizations per year and/or 
requiring intermittent intensive management; and his 
continuous need for VA outpatient treatment for this 
disability.  The Board notes, however, that the evidence of 
record fails to meet Diagnostic Code 7525's required 
criteria.  For example, there is no evidence that the veteran 
has undergone long-term drug therapy.  The Board notes that, 
although, Dr. Borges prescribed Doxycycline in May 1995, it 
was only for 10 days.  The Board finds that this is not long-
term drug therapy.  

Furthermore, Dr. Borges also indicated in his report that the 
etiology of the veteran's testicular discomfort was unclear; 
there was no significant urologic pathology; and no treatment 
was necessary for the small cyst of the epididymitis.  In 
other words, the veteran's private urologist essentially 
reported that the complaints of testicular pain were not due 
to the service-connected epididymitis with a right epididymal 
cyst.

Moreover, there is no evidence that he has been hospitalized 
specifically for this disorder, and that he has required 
continuous outpatient treatment for it.  

Therefore, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable rating for epididymitis 
with a right epididymal cyst.  As reflected in the statement 
of the case, the RO considered higher evaluations during the 
time period at issue, but found that such were not warranted.  
In evaluating the veteran's disability, the Board has 
considered whether the veteran was entitled to a "staged" 
rating as prescribed by the Court in Fenderson, 12 Vet. App. 
119.  At no time since service, however, has the veteran's 
disability warranted a compensable rating.

Entitlement to a compensable rating for hemorrhoids.

Hemorrhoids are evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7336.  In the 
instant case, the veteran's hemorrhoid disorder is currently 
rated as 10 percent disabling.  The veteran has asserted that 
his hemorrhoid condition is manifested by excessive bleeding.  
He contends that the disorder warrants a rating in excess of 
10 percent disabling.

The rating criteria under Diagnostic Code 7336 provide that 
if the veteran has external or internal hemorrhoids with 
persistent bleeding and with secondary anemia or fissures, 
then a 20 percent disability rating is in order.  If the 
hemorrhoids are found to be large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences, then a 10 percent disability rating is in order. 

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of evidence is against a rating 
in excess of 10 percent for hemorrhoids for the following 
reasons.  First, while the evidence shows that he experiences 
hemorrhoids, there is no medical evidence of persistent 
bleeding with secondary anemia or fissures.

For example, in February 1995 Dr. Manalo reported that, 
although the flexible sigmoidoscopy revealed congested and 
oozing internal hemorrhoids, the anorectal and digital 
examinations, as well as the mucosa of the colon up to the 
level reached were normal.  Significantly, Dr. Manalo did not 
report that the veteran had persistent bleeding with 
secondary anemia or fissures.  In addition, there is no other 
private or VA medical evidence of persistent bleeding with 
secondary anemia or fissures.

The Board acknowledges that the veteran contends that he 
experiences persistent rectal bleeding, however, without 
medical evidence of secondary anemia or fissures, a maximum 
rating of 20 percent is not warranted under Diagnostic Code 
7336.

Accordingly, the disability does not more nearly approximate 
the schedular requirements for a 20 percent rating.  As 
reflected in the statement of the case, the RO considered 
higher evaluations during the time period at issue, but found 
that such were not warranted.  In evaluating the veteran's 
disability, the Board has considered whether the veteran was 
entitled to a "staged" rating as prescribed by the Court in 
Fenderson, 12 Vet. App. 119.  At no time since service, 
however, has the veteran's disability warranted a rating in 
excess of 10 percent.


ORDER

Service connection for fibromyalgia and chronic fatigue 
syndrome is denied.

The claim of entitlement to service connection for an eye 
disorder is well grounded.

A compensable evaluation for epididymitis with a right 
epididymal cyst from August 2, 1993 is denied. 

An evaluation in excess of 10 percent for hemorrhoids from 
August 2, 1993 is denied. 




REMAND

In light of the foregoing findings, the Board believes that 
the veteran should undergo a VA ophthalmologic examination as 
directed below.

In addition, with respect to issues 6 and 7 listed on the 
title page of this action, the RO denied these claims in June 
1995, and in January 1996 the veteran filed a notice of 
disagreement.  To date, however, a statement of the case has 
yet to be issued to the veteran with respect to these issues.  
Hence, in accordance with the decision in Manlincon v. West, 
12 Vet. App. 238 (1999), these issues are remanded to the RO 
for appropriate action.

The above evidentiary development is necessary to provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claim can be made. 38 C.F.R. §§ 3.326, 3.327 
(1999).

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
since 1995 for an eye condition.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  The RO must schedule the veteran for 
a VA ophthalmologic examination.  A copy 
of this Remand must be made available to 
the examiner for review before and during 
the aforementioned examination.  
Following his/her review the 
ophthalmologist must offer an opinion 
whether it is at least as likely as not 
that any diagnosed eye disorder, to 
include styes, blurry vision, and post-
surgical scarring, is related to service.  
If the eye disorder is not attributable 
to a known diagnosis, the findings should 
reflect all objective indications of 
chronic disability, as defined under 
38 C.F.R. § 3.317.  A complete written 
rationale for any opinion expressed must 
be provided.  The report should be typed.

3.  The RO should specifically document 
notification to the veteran of the 
scheduling of such examination and advise 
him of the consequences of failing to 
show for such examination under the 
provisions of 38 C.F.R. § 3.655 (1999).

4.  After the development requested has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.  With respect to issues 6 and 7 listed 
on the title page of this action, the RO 
should, in accordance with applicable 
procedures, consider any evidence 
obtained since the respective notices of 
disagreement, and as appropriate issue a 
statement of the case on the service 
connection issues.  

The Board takes this opportunity to note 
that it does not have appellate 
jurisdiction over the issues discussed in 
this Remand instruction (number 5), and 
that they should be referred by the RO to 
the Board for appellate consideration if 
and only if the veteran files a timely 
substantive appeal.

6.  The RO should readjudicate the issues 
of entitlement to service connection for 
an eye disorder, with consideration given 
to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand. 

7.  If the benefit sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case which 
styles the issue as set forth above and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates absolutely no opinion as to the 
ultimate outcome of this case.  The purpose of this remand is 
to ensure that the veteran is afforded due process of law.  
The appellant need take no action until otherwise notified.  
While this case is in remand status, the appellant and his 
representative may submit additional evidence and argument on 
the appealed issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
Member, Board of Veterans' Appeals



 

